On May 15,1964, the court rendered an opinion, 166 Ct. Cl. 182, and entered judgment that plaintiff Brayton W. Man-*1018digo (16) was entitled to recover, reserving determination of tbe amount of recovery for further proceedings. On January 8, 1965, the court adopted a memorandum report and recommendation of the trial commissioner recommending that judgment be entered for plaintiff in the net sum of $1,381.62 for the period July 13, 1957 through July 31,1964, after deducting an overpayment of retired pay for the period October 1, 1962 to November 30; 1962; in the amount of $24.20, without prejudice to any claim of such plaintiff for, increased retired pay accruing after July 31, 1964. Judgment was entered for plaintiff in the sum of $1,381.62.